DETAILED ACTION
Claims 1-3, 6, and 21 were rejected in the Office Action mailed 11/10/2021.
Applicants filed a response and amended claims 1, 7, and 13 on 1/28/2022.
Claims 1-3, 6-9, 12-19, and 21-24 are pending and claims 7-9, 12-19, and 22-24 are withdrawn.
Claims 1-3, 6, and 21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sani et al. (US 8789627 B1) (hereinafter “Sani”) as evidenced by Nishio-Hamane et al. High-pressure and High-temperature Phase Transitions in FeTiO3 and a New Dense FeTi3O7 Structure, American Mineralogist, Volume 97, pages 568-572, 2012 (hereinafter “Nishio”).

Regarding claims 1, 3, and 6, Sani teaches a polycrystalline diamond cutter comprising an abrasive layer bonded to a substrate of a less hard material (Sani, Column 10, lines 5-7). Sani also teaches that the abrasive layer includes preformed abrasive bodies in a continuous matrix forming interstices between the preformed abrasive bodies (Sani, Column 10, lines 10-20, Fig. 1, and Fig. 2a-2b). Moreover, Sani teaches that the preformed abrasive bodies are made of diamond crystals presintered to form a diamond body with catalytic material, which may be FeTiO-3, in the 
Regarding the catalytic material of Sani, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select FeTiO3 as the catalytic material of Sani, the motivation for doing so being that Sani explicitly discloses that FeTiO3 may be selected as the catalytic material of Sani (Sani, Column 8, lines 35-44).
The abrasive layer bonded to a substrate of Sani corresponds to the substrate and diamond crystalline diamond table of the present invention.  
Moreover, the catalytic material, FeTiO3, of Sani corresponds to wherein the sintering aid compound comprises a sintering aid component M1 and a non-sintering aid component M2Q and has the general formula M1xM2yQp, wherein M1 is a Group VIII metal, i.e., iron, M2 is a metal, i.e., titanium, Q is a non-metal, metalloid, or a combination of at least two non-metals or metalloids, i.e., oxygen, x>0, (i.e., x=1), y≥0, (i.e., y=1), p>0, (i.e., p=3), and x, y, and p are such that the sintering aid compound is electroneutral of claim 3 of the present invention. 
Some of the catalytic material, FeTiO3, of Sani would disassociate during the HTHP process as evidenced by Nishio where FeTiO3 disassociates when exposed to high-pressures and high-temperatures to form FeTiO3, Fe2TiO4 +TiO2, FeO +TiO2, and FeO+ FeTi3O7 depending on the temperature and pressure being applied (Nishio, Abstract), therefore, the FeTiO3 of Sani contains a dissociated non-sintering aid component, a dissociated sintering aid, and a metal carbide, i.e., TiC, formed from the dissociated non-sintering aid component as presently claimed.

3, containing a sintering aid component, Fe, and a non-sintering aid component, TiO3, and the HTHP sintering method of Sani is substantially identical to the sintering aid compound, containing a sintering aid component and a non-sintering aid component, and HTHP sintering method of the present invention, as set forth above, it is clear that the abrasive layer of Sani would inherently have a dissociated non-sintering aid component, a dissociated sintering aid, and a metal carbide, i.e., TiC, formed from the dissociated non-sintering aid component as presently claimed.

Moreover, given that the composition of the polycrystalline diamond cutter of Sani is substantially identical to the composition of the polycrystalline diamond compact as used in the present invention, as set forth above, it is clear that the polycrystalline diamond cutter of Sani would inherently have each of the sintering aid compound, dissociated non-sintering aid component, and metal carbide have a linear coefficient of thermal expansion of 5 x 10-6 /K or less as presently claimed. 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).  

Regarding claim 2, given that Sani does not teach the polycrystalline diamond cutter substrate comprising or requiring a sintering aid, it is clear that the cutting element substrate does not comprise or require a sintering aid. 

Regarding claim 21, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the FeTiO3 in the abrasive layer of Sani with cobalt (II) titanate. Sani expressly teaches that catalytic elemental materials, typically selected from cobalt and other iron group materials and alloys, act as the catalysts, i.e., sintering aid, for the transformation of graphite to diamond (Sani, Column 1, lines 53-56) therefore, substitutable equivalents known for the same purpose of transforming graphite to diamond and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).

Response to Arguments
Applicant primarily argues:
“The Examiner has asserted that the compound FeTiO3—as disclosed in Sani—treads on
the “sintering aid compound” recited in Claim 1. However, Sani does not describe the chemical properties of FeTiO3, and the Examiner has provided no technical line of reasoning showing that FeTiO3 is a sintering aid compound. In effect, the Examiner has taken official notice that the iron atom of FeTiO3 “disassociates from [FeTiO3] during HTHP” and “remains substantially in [FeTiO3] during PDC use.” (See Office Action dated November 10, 2021 at 4.) But the Examiner may only take official notice of facts “capable of instant and unquestionable demonstration as being well-known.” (MPEP 2144.03(A)). The relative disassociation constants of FeTiO3 are not such a fact. Accordingly, per MPEP 2144.03(C), Applicant respectfully requests that proper documentary evidence or an adequate technical line of reasoning be provided in support of the Examiner’s assertion if the rejection is to be maintained.”
Remarks, pg. 8
The Examiner respectfully traverses as follows: 
Firstly, Sani teaches that the FeTiO3 is a non-conventional catalytic element which can produce a PCD product that is much more thermally stable than that of a conventional PCD and that the catalytic material acts as a catalyst for the transformation of graphite to diamond, i.e., sintering aid compound (Sani, Column 1, lines 55-56 and Column8, lines 35-47). 
3 disassociates when exposed to high-pressures and high-temperatures to form FeTiO3, Fe2TiO4 +TiO2, FeO +TiO2, and FeO+ FeTi3O7 depending on the temperature and pressure being applied (Nishio, Abstract), and therefore the FeTiO3 would similarly disassociate during the HTHP process as taught in Sani above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738    

/BRIAN D WALCK/Primary Examiner, Art Unit 1738